

116 HR 2962 IH: Traffic Camera Freedom Act of 2019
U.S. House of Representatives
2019-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2962IN THE HOUSE OF REPRESENTATIVESMay 23, 2019Mr. Wright introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend chapter 1 of title 23, United States Code, to condition the receipt of certain highway
			 funding by States on the enactment of certain laws to prevent the use of
			 automated traffic enforcement systems.
	
 1.Short titleThis Act may be cited as the Traffic Camera Freedom Act of 2019. 2.Prohibition on the use of automated traffic enforcement systems (a)In generalChapter 1 of title 23, United States Code, is amended by adding at the end the following:
				
					171.Prohibition on the use of automated traffic enforcement systems
 (a)Laws prohibiting automated traffic enforcement systemsA State meets the requirements of this subsection if the State has enacted and is enforcing a law that prohibits the use of automated traffic enforcement systems.
 (b)Withholding of funds for noncomplianceOn October 1 of the first year after enactment, and on October 1 of each fiscal year thereafter, the Secretary shall withhold 50 percent of the amount required to be apportioned to a State under each of paragraphs (1) and (2) of section 104(b) if the State does not meet the requirements of subsection (a).
						(c)Period of availability of withheld funds; effect of compliance and noncompliance
 (1)Period of availability of withheld fundsAny funds withheld under subsection (b) from apportionment to a State shall remain available for apportionment to the State until the end of the third fiscal year following the fiscal year for which the funds are authorized to be appropriated.
 (2)Apportionment of withheld funds after complianceIf, before the last day of the period for which funds withheld under subsection (b) from apportionment are to remain available for apportionment to a State under paragraph (1), the State meets the requirements of subsection (a), the Secretary shall, on the first day on which the State meets the requirements of subsection (a), apportion to the State the funds withheld under subsection (b) that remain available for apportionment to the State.
 (3)Period of availability of subsequently apportioned fundsAny funds apportioned pursuant to paragraph (2)— (A)shall remain available for expenditure until the end of the third fiscal year following the fiscal year in which the funds are so apportioned; and
 (B)if not apportioned at the end of that period, shall lapse. (4)Effect of noncomplianceIf, at the end of the period for which funds withheld under subsection (b) from apportionment are available for apportionment to a State under paragraph (1), the State does not meet the requirements of subsection (a), the funds shall lapse.
 (d)Definition of automated traffic enforcement systemIn this section, the term automated traffic enforcement system has the meaning given such term in section 402(c)(4)(B) of title 23, United States Code. . (b)Conforming amendmentThe analysis for chapter 1 of title 23, United States Code, is amended by adding at the end the following:
				
					
						171. Prohibition on the use of automated traffic enforcement systems..
			